DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated April 20, 2022.  Claims 1-9 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 20, 2022 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
The following are amendments to the claims authorized by Applicant’s representative, Mark Pratt, on June 10, 2022.
1. (Currently Amended) An unmanned aircraft, comprising: 
a processor; and 
at least two generators that generate thrust for the unmanned aircraft to fly, the at least two generators each including a corresponding one of rotor blades that produce airflows, 
wherein during sound recording by a microphone the processor controls rotational speed of at least one of the rotor blades of the at least two generators so that a difference between rotational speeds of the rotor blades becomes less than before a start of the sound recording by the microphone, and
the at least two generators rotate the rotor blades in accordance with the control request.

8. (Currently Amended) An information processing method performed by an information processing device that communicates with an unmanned aircraft, the unmanned aircraft including a processor, and at least two generators that generate thrust for the unmanned aircraft to fly, the at least two generators each including a corresponding one of rotor blades that produce airflows, the information processing method comprising: 
generating, during sound recording by a microphone, instruction to control a rotational speed of at least one of the rotor blades of the at least two generators so that a difference between rotational speeds of the rotor blades becomes less than before a start of the sound recording by the microphone; and transmitting the instructions 

9. (Currently Amended) A non-transitory computer-readable recording medium for use in an information processing device that communicates with an unmanned aircraft, the unmanned aircraft including a processor, and at least two generators that generate thrust for the unmanned aircraft to fly, the at least two generators each including a corresponding one of rotor blades that produce airflows, the recording medium having a computer program recorded thereon for causing the information processing device to execute an information processing method including: 
generating, during sound recording by a microphone, instruction to control 
transmitting the instructions 

Reason for allowance
The Independent claims are allowed for the foregoing reasons.

With respect to the independent claims, the features of reducing the difference of rotational speed between two rotor blades during a sound recording by a microphone, when considered in view of other claimed features and the prior art of record renders the claim and its dependents novel and non-obvious as it is counterintuitive to the teachings of the prior art but provides advantages according to the teachings of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669